Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 16, 2012                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145046 & (17)(18)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 145046
                                                                     COA: 309285
                                                                     Oakland CC: 2012-009591-AR
  KEVIN AARON LANDAU,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 18, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 16, 2012                        _________________________________________
         d0515                                                                  Clerk